

CHINA GREEN CREATIVE, INC.


SECURITIES PURCHASE AGREEMENT


 
This Securities Purchase Agreement (“Agreement”) is made and entered into as of
September 25, 2012 by and among China Green Creative, Inc., a Nevada corporation
(the “Company”), with its principal office at 44 Wall Street, 2nd floor, New
York, New York 10005, and each of the individuals executing the “Purchaser
Signature Page” of this Agreement (individually a “Purchaser” and collectively,
the “Purchasers”).
 
 
R E C I T A L S
 
A.           The Company desires to obtain financing from the Purchasers for
general working capital to continue and grow its operations.
 
B.           To obtain such financing, the Company is offering (the
“Offering”),   in accordance with the provisions of Regulation S ("Regulation
S") under the Securities Act of 1933, as amended (the “Securities Act”), an
aggregate of up to 150,350,000 shares  of common stock, par value $0.001 per
share (individually, a “Share” and collectively, the “Shares” or "Securities")
at $0.01 (about RMB $0.65 ) per Share for a total of up to $1,503,500
(approximately RMB 9,772,750).

 
A G R E E M E N T
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto intending to be bound thereby, it is hereby
mutually agreed as follows:
 
1.           PURCHASE AND SALE OF SHARES; RESTRICTIONS ON TRANSFER
 
1.1           Purchase and Sale of the Shares.  In reliance upon the
representations and warranties of the Company and Purchasers contained herein
and in the Subscription Booklet attached hereto as Exhibit A, the Regulation S
Acknowledgment Form attached hereto as Exhibit B and subject to the terms and
conditions set forth herein, each of the Purchasers executing this Agreement or
a counterpart hereof hereby agrees to purchase from the Company, and the Company
hereby agrees to sell and issue to such Purchasers, such number of Shares as
specified on the Purchaser Signature Page.  The Company reserves the right (but
is not obligated) to accept subscriptions for fractional Shares.
 
1.2           Purchase Price.  The purchase price of all 150,350,000 Shares
offered hereby shall be $1,503,500 (approximately RMB 9,772,750) in the
aggregate (the “Total Purchase Price”), or $0.01 per Share (the “Share Purchase
Price”).  Each Purchaser shall pay a purchase price for the Shares being
purchased equal to the product of multiplying (a) the total number of Shares
being purchased by such Purchaser as set forth on the Purchaser Signature Page,
by (b) the Share Purchase Price (the “Purchase Price”).
 
1.3           Recitals.  The recitals and the definitions set forth in
paragraphs A and B above are incorporated herein by this reference.
 
1.4           Minimum Proceeds.  The Company shall hold the initial closing on
such date, or as reasonably practicable thereafter  (the “Initial Closing
Date”), that it sells a minimum of 50,050,000 full Shares of Common Stock
("Minimum Shares") and receives gross proceeds of not less than $500,500
 

 
 

--------------------------------------------------------------------------------

 

(the “Minimum Proceeds”).   Pending receipt of the Minimum Proceeds on or before
the Initial Closing Date, all of the proceeds of the Offering will be held in
escrow by the “Escrow Agent” pursuant to the Escrow Agreement referred to in
Section 2.2.2 below.  If the Minimum Proceeds from the sale of not less
than  50,050,000 Shares have been received by the Escrow Agent on or before the
Initial Closing Date, all further proceeds from the sale of additional Shares
shall be remitted directly to a bank account designated by the Company and the
Escrow Agreement shall terminate.  In the event that the Minimum Proceeds are
not received by the Initial Closing Date, none of the Shares will be sold and
all proceeds received will be returned by the Escrow Agent to the Purchasers who
have subscribed to the Shares, without interest or deduction.   Upon the Escrow
Agent’s receipt of the Minimum Proceeds, the Company will notify all Purchasers
of Shares that the Escrow Agent has received the Minimum Proceeds.
 
1.5           Additional Closings.  Following the Initial Closing referred to in
Section 2.1 below, the Company may continue to sell additional Shares at the
Share Purchase Price until the earlier to occur of (a) 5:00 p.m. Eastern
Daylight Time on September 30, 2012, subject to extension of such date by the
Company to a date no later than October 15, 2012 (the “Final Closing Date”), or
(b) such other date when all 150,350,500 Shares offered hereby (the “Maximum
Offering”) are sold and the $1,503,500 maximum gross proceeds shall have been
received by the Company.  The Company may hold such additional closings at any
time or from time to time on or before the Final Closing Date.
 
1.6      Restrictions on Transfer. At the Initial Closing and at each subsequent
closing to be held on or before the Final Closing Date (together with the
Initial Closing, each a “Closing”), or as soon thereafter as practicable, the
Company shall cause its transfer agent to issue and be delivered to the
Company,  such number of shares of Common Stock as set forth on the Purchaser
Signature Page to this Agreement in accordance with the payment of such
Purchaser's Purchase Price.  Following such issuance, the Company shall submit a
copy of the transfer agent list, certified by the transfer agent to each
Purchaser, send a copy of certificate of such number of shares of Common Stock
and a copy of record from the transfer agent of the Company reflecting the
issuances to Purchasers.  The Purchasers hereby agree not to offer, sell,
contract to sell, assign, transfer, hypothecate, gift, pledge or grant a
security interest in, or otherwise dispose of, or enter into any transaction
which is designed to, or might reasonably be expected to, result in the
disposition of (whether by actual disposition or effective economic disposition
due to cash settlement or otherwise, directly or indirectly) (each, a
“Transfer”), any of the Shares until a date that is two years following the date
of such Purchaser's respective Closing.  Due to this restriction, the Company
shall submit a copy of the transfer agent list, certified by the transfer agent,
to each Purchaser on the Closing Date as proof that the shares have been
issued.  The Company shall release the certificates representing the Shares to
the Purchasers on  the date that is two years following the date of the
Purchaser's  respective Closing, or as soon thereafter as practicable, which
shall in no event exceed five (5) business days after such date.
 
2.           CLOSINGS
 
2.1           Date and Time.  The initial closing of the sale of the Shares
contemplated by this Agreement (“Initial Closing”) shall take place on the
Initial Closing Date or such other earlier date determined by the Company and
the Lender when the Minimum Proceeds shall have been received, and when all of
the conditions to the Closing (as defined below) specified in this Agreement and
the deliveries under Section 2.2 by the Purchasers and the Company shall have
taken place.
 
2.2           Deliveries by Purchasers; Payment Instructions Pending Initial
Closing.
 
2.2.1           Until completion of the Initial Closing and receipt of the
Minimum Proceeds, each of the Purchasers shall deliver a completed Subscription
Booklet, which includes (a) the Purchaser's Signature Page to this Agreement and
(b) the Regulation S Acknowledgment Form, both of which must be signed by the
Purchaser and returned to the Company.
 

 
 

--------------------------------------------------------------------------------

 

 
2.2.2           Until completion of the Initial Closing and receipt of the
Minimum Proceeds, each of the Purchasers shall deliver a check or wire transfer
of their Purchase Price to an account maintained by Ling Ya (the “Escrow Agent”)
as set forth in the Escrow Agreement dated as of September 19, 2012 and annexed
hereto as Exhibit C and made a part hereof.  Following the Initial Closing,
Purchasers shall deliver his/her subscription amount directly to the Company;
additional instructions will be provided to any such additional Purchasers after
the Initial Closing.  Each Purchaser shall either:
 
 
(a)
make their checks for payment of their Purchase Price payable to the order of
“Ling Ya (China Green Creative Escrow)” and deliver or mail such check to
Ling  Ya (China Green Creative Escrow); or

 
 
(b)
wire payment of their Purchase Price in immediately available funds to the
following account:

 
 
2.3           Deliveries by the Company.
 
2.3.1           At the Initial Closing and at each subsequent closing to be held
on or before the Final Closing Date (together with the Initial Closing, each a
“Closing”), or as soon thereafter as practicable, the Company shall cause its
transfer agent to issue such number of shares of Common Stock for each Purchaser
in an amount equal to such Purchaser's total Share Purchase Price and deliver
such Shares to the Company and submit a copy of the transfer agent list
reflecting the issuances to Purchasers and certified by the transfer agent, to
each Purchaser on the Closing Date as proof that the Shares have been issued .
 
3.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
As a material inducement to the Purchasers to enter into this Agreement and to
purchase the Shares, the Company represents and warrants that the following
statements are true and correct in all material respects as of the date hereof
and will be true and correct in all material respects at each Closing, except as
expressly qualified or modified herein.
 
3.1           Organization and Good Standing.  The Company is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Nevada and has full corporate power and authority to enter into and perform its
obligations under this Agreement and the Escrow Agreement (collectively, the
"Transaction Documents")and to own its properties and to carry on its business
as presently conducted and as proposed to be conducted.  The Company is duly
qualified to do business as a foreign corporation in every jurisdiction in which
the failure to so qualify would have a material adverse effect upon the Company.
 

 
 

--------------------------------------------------------------------------------

 

 
3.2           Capitalization.  The Company is authorized to issue 410,000,000
shares of capital stock, $0.001 par value per share, of which (a) 400,000,000
shares are designated as Common Stock, and (b) 10,000,000 shares are designated
as preferred stock.  The board of directors of the Company is authorized to fix
the rights, privileges and designations of the preferred stock which may be
issued in one or more series and which may include conversion or redemption
rights.  As at September 14, 2012, an aggregate of 5,000,052 shares of Common
Stock are issued and outstanding, and no shares of preferred stock are issued or
outstanding.  All outstanding shares of Common Stock have been duly authorized
and validly issued, and are fully paid, non-assessable, and free of any
preemptive rights.  There is not outstanding any other right to purchase, or any
security convertible into or exchangeable for, any capital stock of the Company,
including, but not limited to, options, warrants, or rights.  The Company is
under no obligation (contingent or otherwise) to purchase or otherwise acquire
or retire any of its capital stock.
 
3.3           Validity of Transactions.  This Agreement has been duly
authorized, executed and delivered by the Company and is the valid and legally
binding obligation of the Company, enforceable in accordance with its terms,
except as limited by applicable bankruptcy, insolvency, reorganization and
moratorium laws and other laws affecting enforcement of creditor's rights
generally and by general principles of equity.
 
3.4           No Violation.  The execution, delivery and performance of this
Agreement has been duly authorized by the Company's Board of Directors and, to
the extent necessary, the shareholders of the Company, will not violate any law
or any order of any court or government agency applicable to the Company, as the
case may be, or the Articles of Incorporation or Bylaws of the Company, and will
not result in any breach of or default under, or result in the creation of any
encumbrance upon any of the assets of the Company pursuant to the terms of any
agreement or instrument by which the Company or any of its assets may be
bound.  No approval of or filing with any governmental authority is required for
the Company to enter into, execute or perform this Agreement.
 
3.5           Subsidiaries.  Schedule 3.5 hereto sets forth each Subsidiary of
the Company, showing the jurisdiction of its incorporation or organization and
showing the percentage of ownership of each Subsidiary. There are no outstanding
preemptive, conversion or other rights, options, warrants or agreements granted
or issued by or binding upon any Subsidiary for the purchase or acquisition of
any shares of capital stock of any Subsidiary or any other securities
convertible into, exchangeable for or evidencing the rights to subscribe for any
shares of such capital stock. Neither the Company nor any Subsidiary is subject
to any obligation (contingent or otherwise) to repurchase or otherwise acquire
or retire any shares of the capital stock of any Subsidiary or any convertible
securities, rights, warrants or options of the type described in the preceding
sentence. Except as filed as exhibits to the Commission Documents (as defined
below), neither the Company nor any Subsidiary is party to, nor has any
knowledge of, any agreement restricting the voting or transfer of any shares of
the capital stock of any Subsidiary. All of the outstanding shares of capital
stock of each Subsidiary has been duly authorized and validly issued, and are
fully paid and nonassessable.  For the purposes of this Agreement, “Subsidiary”
shall mean any corporation or other entity of which at least a majority of the
securities or other ownership interests having ordinary voting power (absolutely
or contingently) for the election of directors or other persons performing
similar functions are at the time owned directly or indirectly by the Company
and/or any of its other Subsidiaries.
 
3.6           Litigation.  There are no suits or proceedings (including without
limitation, proceedings by or before any arbitrator, government commission,
board, bureau or other administrative agency) pending or, to the knowledge of
the Company, threatened against or affecting the Company which, if adversely
determined, would have a material adverse effect on the financial condition,
results of operations, prospects or business of the Company, and the Company is
not subject to or in default with respect to any order, writ, injunction or
decree of any federal, state, local or other governmental department.
 

 
 

--------------------------------------------------------------------------------

 

 
3.7           Taxes.  The Company was established in August 2006; no tax returns
have yet been filed, although the Company does not believe any taxes are due and
owing.  The Company shall back file all tax returns this fiscal year.  There are
no pending assessments.
 
3.8           Foreign Corrupt Practices; Foreign Assets Control
Regulations.  Neither the sale of the Shares by the Company hereunder nor its
use of the proceeds thereof will violate the Trading With the Enemy Act, as
amended, or any foreign assets control regulations of the United States Treasury
Department (31 CFR Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating therefrom.  Neither the Company nor any
director or executive officer of the Company is a person named on the U.S.
Treasury Department’s Office of Foreign Assets Control (“OFAC”) list, nor is a
person prohibited under the OFAC programs.
 
3.9           Solvency.  The Company (after giving effect to the transactions
contemplated by this Agreement) is solvent (i.e., its assets will have a fair
market value in excess of the amount required to pay its probable liabilities on
its existing debts as they become absolute and matured).  The Company has the
ability to pay its debts from time to time incurred in connection therewith as
such debts mature.
 
3.10           No Investment Company.  The Company is not, and upon the issuance
and sale of the Securities as contemplated by this Agreement will not be an
“investment company” as defined under the Investment Company Act of 1940 (an
“Investment Company”).  The Company is not controlled by an Investment Company.
 
3.11           Acknowledgment Regarding Investor’s Purchase of Shares.  The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of arm’s length purchasers with respect to this Agreement and the
transactions contemplated hereby.  The Company further acknowledges that the
Purchasers are not acting as a financial advisor or fiduciary of the Company (or
in any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any statement made by the Purchasers or any of their
respective representatives or agents in connection with this Agreement and the
transactions contemplated hereby is not advice or a recommendation and is merely
incidental to such the Purchasers’ purchase of the Shares.
 
3.12           No Integrated Offering.  Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales in any security or solicited any offers to
buy any security under circumstances that would require registration under the
Securities Act of the issuance of the Shares to the Purchasers.  The issuance of
the Shares will not be integrated with any other issuance of the Company’s
securities (past, current or future) for purposes of any shareholder approval
provisions applicable to the Company or its securities.
 
3.13           No Brokers.  The Company has taken no action which would give
rise to any claim by any person for brokerage commissions, transaction fees or
similar payments relating to this Agreement or the transactions contemplated
hereby; however, the Company reserves the right to engage registered broker
dealers in connection with this Agreement who may receive customary compensation
for their services.
 

 
 

--------------------------------------------------------------------------------

 
 
 
    3.14           General Solicitation.  Neither the Company nor any other
person or entity authorized by the Company to act on its behalf has engaged in a
general solicitation or general advertising (within the meaning of Regulation D
of the Securities Act) of investors with respect to offers or sales of the
Shares.
 
3.15           Disclosure.  All information relating to or concerning the
Company set forth in the Transaction Documents  is true and correct in all
material respects and the Company has not omitted to state any material fact
necessary in order to make the statements made herein or therein, in light of
the circumstances under which they were made, not misleading.  No event or
circumstance has occurred or exists with respect to the Company or its or their
business, properties, prospects, operations or financial conditions, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.
 
4.           REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS Each Purchaser,
severally and not jointly, hereby represents, warrants and covenants with the
Company as follows:
 
4.1           Legal Power.  Each Purchaser has the requisite individual power,
as appropriate, and is authorized to enter into this Agreement, to purchase the
Shares hereunder, and to carry out and perform its obligations under the terms
of this Agreement.
 
4.2           Due Execution.  This Agreement has been duly authorized, and, upon
due execution and delivery by the Company, this Agreement will be a valid and
binding agreement of such Purchaser.
 
4.3           Restricted Securities.  Each Purchaser has been advised that the
Securities have not been registered under the Securities Act or any other
applicable securities laws and that such securities are being offered and sold
pursuant to Section 4(2) of the Securities Act and/or Regulation S thereunder,
and that the Company’s reliance upon Section 4(2) and Regulation S is predicated
in part on each Purchaser’s representations as contained herein and in the
Subscription Booklet attached hereto as Exhibit A and the Regulation S
Acknowledgment Form attached hereto as Exhibit B.
 
4.3.1           Each Purchaser acknowledges that the Securities has not been
registered under the Securities Act or the securities laws of any state and that
such securities are being offered, and will be sold, pursuant to applicable
exemptions from such registration for nonpublic offerings and will be issued as
“restricted securities” as defined by Rule 144 promulgated pursuant to the
Securities Act.  The Securities may not be resold in the absence of an effective
registration thereof under the Securities Act and applicable state securities
laws unless, in the opinion of the Company's counsel, an applicable exemption
from registration is available.
 
4.3.2           If purchased pursuant to Regulation S, each Purchaser is not a
U.S. Person (as defined for purposes of Regulation S) and such Purchaser is not
acquiring the Securities for the account or benefit of a U. S. Person
 
4.3.3           If purchased pursuant to Regulation S, each such Purchaser
acknowledges that the Securities have not been registered under the Securities
Act and may not be offered or sold in the United States or to U.S. Persons
(other than distributors, as defined in Rule 902 of the Securities Act) unless
the securities are registered under the Securities Act, or an exemption from the
registration requirements of the Securities Act is available.
 
4.3.4           Each Purchaser represents that such Purchaser is acquiring the
Securities for Purchaser’s own account, for investment purposes only and not
with a view to, or for sale in connection with, a distribution, as that term is
used in Section 2(11) of the Securities Act, in a manner which would require
registration under the Securities Act or any state securities laws.
 

 
 

--------------------------------------------------------------------------------

 

 
4.3.5           Each Purchaser understands and acknowledges that the Securities
will bear the following legend as they are being purchased pursuant to the
provisions of Regulation S:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED.  THE SHARES WERE ISSUED IN A
TRANSACTION EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
PURSUANT TO REGULATION S PROMULGATED UNDER IT.  THE SHARES MAY NOT BE OFFERED OR
SOLD IN THE UNITED STATES UNLESS REGISTERED UNDER THE SECURITIES ACT OR AN
EXEMPTION FROM REGISTRATION IS AVAILABLE.  TRANSFERS OF THE SHARES REPRESENTED
BY THIS CERTIFICATE MAY NOT BE TRANSFERRED EXCEPT IN ACCORDANE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION.  FURTHER, HEDGING
TRANSACTIONS WITH REGARD TO THE SHARES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE SECURITIES ACT.”


 
Each Purchaser acknowledges that the Securities are not liquid and are
transferable only under limited conditions.  Each Purchaser acknowledges that
such Securities must be held indefinitely unless they are subsequently
registered under the Securities Act or an exemption from such registration is
available.  Such Purchaser is aware of the provisions of Rule 144 and
Regulation S promulgated under the Securities Act, which permits limited resale
of restricted securities subject to the satisfaction of certain conditions and
that such Rule is not now available and, in the future, may not become available
for resale of the Securities. Each Purchaser acknowledges that hedging
transactions involving the Securities may not be conducted unless in compliance
with the Securities Act.
 
 
 
 
4.4           Purchaser Sophistication and Ability to Bear Risk of Loss.  Each
Purchaser acknowledges that he or it is able to protect his or its interests in
connection with the acquisition of the Shares and can bear the economic risk of
investment in such Securities without producing a material adverse change in
such Purchaser’s financial condition. Each Purchaser otherwise has such
knowledge and experience in financial or business matters that such Purchaser is
capable of evaluating the merits and risks of the investment in the Shares.
 
4.5           Purchases by Groups.  Each Purchaser represents, warrants and
covenants that he or it is not acquiring the Shares as part of a group within
the meaning of Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended.
 

 
 

--------------------------------------------------------------------------------

 
 
 
4.6           Non-Affiliate Status. Each Purchaser represents, warrants and
covenants that the Purchasers are not affiliated with each other, are not
related by blood or marriage and are not employed by the same entity or under
common control with each other, as such terms are understood under the
Securities Act.
 
 4.9           Suitability.  Purchaser or his or its designee(s) has (have)
carefully considered and has discussed with the Purchaser’s legal, tax,
accounting and financial advisors, to the extent the Purchaser has deemed
necessary, the suitability of this investment and the transactions contemplated
by this Agreement for the Purchaser’s particular federal, state, local and
foreign tax and financial situation and has independently determined that this
investment and the transactions contemplated by this Agreement are a suitable
investment for the Purchaser. Purchaser has relied solely on such advisors and
not on any statements or representations of the Company or any of its
agents.  Purchaser understands that it (and not the Company) shall be
responsible for its own tax liability that may arise as a result of this
investment or the transactions contemplated by this Subscription Agreement.


4.10           Accuracy.  This Agreement does not contain any untrue statement
of a material fact or omit any material fact concerning Purchaser.


4.11           Litigation. There are no actions, suits, proceedings or
investigations pending against Purchaser or Purchaser’s assets before any court
or governmental agency (nor, to Purchaser’s knowledge, is there any threat
thereof) which would impair in any way Purchaser’s ability to enter into and
fully perform Purchaser’s commitments and obligations under this Agreement or
the transactions contemplated hereby.


4.12           No Defaults.  The execution, delivery and performance of and
compliance with this Agreement and the issuance of the Securities will not
result in any violation of, or conflict with, or constitute a default under, any
of Purchaser’s articles of incorporation, by-laws, operating agreement,
partnership agreement, or trust agreement, if applicable, or any agreement to
which Purchaser is a party or by which he or it is bound, nor result in the
creation of any mortgage, pledge, lien, encumbrance or charge against any of the
assets or properties of Purchaser or the Securities.  If Purchaser is an
individual, Purchaser has legal capacity to execute and deliver this Agreement.


4.13           Risks of Investment.  Purchaser acknowledges that an investment
in the Shares is speculative and involves a high degree of risk and that
Purchaser can bear the economic risk of the purchase of the Shares, including a
total loss of his or its investment.


4.14           Economic Risk.  Purchaser acknowledges and agrees that such
Purchaser’s investment in the Company is reasonable in relation to Purchaser’s
net worth and financial needs and Purchaser is able to bear the economic risk of
losing their entire investment in the Shares.
 
4.15           No Governmental Review. Purchaser recognizes that neither the SEC
nor any other federal, state or foreign agency has reviewed, recommended or
endorsed the purchase of the Shares.


5.           CONDITIONS TO CLOSING
 
5.1           Conditions to Obligations of the Purchasers.  Each Purchaser's
obligation to purchase the Shares at a Closing is subject to the fulfillment or
waiver, at or prior to each Closing, of all of the following conditions:
 
5.1.1           Representations and Warranties True; Performance of
Obligations.  The representations and warranties made by the Company in Section
3 hereof shall be true and correct in all material respects at the Closing with
the same force and effect as if they had been made on and as of said date; and
the Company shall have performed all obligations and conditions herein required
to be performed by it on or prior to the Closing.
 

 
 

--------------------------------------------------------------------------------

 

 
5.1.2           Proceedings and Documents.  All corporate and other proceedings
in connection with the transactions contemplated at the Closing hereby and all
documents and instruments incident to such transactions shall be reasonably
satisfactory in substance and form to the Purchasers.
 
5.2           Conditions to Obligations of the Company.  The Company's
obligation to issue and sell the Shares at the Initial Closing and at each
subsequent Closing subject to the fulfillment to the Company's satisfaction, on
or prior to such Closing, of the following conditions:
 
5.2.1           Representations and Warranties True.  The representations and
warranties made by such Purchaser in Section 4 hereof and in the Purchaser
Representation Letter shall be true and correct at the Closing with the same
force and effect as if they had been made on and as of the Closing.
 
5.2.2           Performance of Obligations.  Such Purchaser shall have performed
and complied with all agreements and conditions herein required to be performed
or complied with by them on or before the Closing, and such Purchaser shall have
delivered payment to the Company in respect of its purchase of the Shares.
 
5.2.3           Qualifications, Legal and Investment.  All authorizations,
approvals, or permits, if any, of any governmental authority or regulatory body
of the United States that are required in connection with the lawful sale and
issuance of the Shares pursuant to this Agreement shall have been duly obtained
and shall be effective on and as of the Closing.  At the time of the Closing,
the sale and issuance of the Shares shall be legally permitted by all laws and
regulations to which such Purchaser and the Company are subject.
 
5.2.4           Board Approval.  The Company’s Board of Directors shall have
authorized and approved this Agreement and the issuance of the Securities
pursuant to the terms and conditions set forth in this Agreement.
 
6.           COVENANTS OF THE COMPANY
 
6.1           Compliance with Law.  The Company will use its best efforts to
comply with all laws, ordinances or governmental rules or regulations to which
it is subject, and will use its best efforts to obtain and maintain in effect
all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of its properties or to the conduct of
its business, in each case to the extent necessary to ensure that non-compliance
with such laws, ordinances or governmental rules or regulations or failures to
obtain or maintain in effect such licenses, certificates, permits, franchises
and other governmental authorizations do not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the assets,
properties, business, financial condition or prospects of the Company.
 
6.2           Insurance.  The Company will maintain, with financially sound and
reputable insurers, the current levels of insurance, including, without
limitation, the casualty policies and the liability policies, with respect to
its properties and business against such casualties and contingencies, of such
types, on such terms as in the past.
 

 
 

--------------------------------------------------------------------------------

 
 
 
    6.3           Maintenance of Properties.  The Company will use its best
efforts to maintain, keep in force and protect its intellectual property and
keep its tangible assets in good repair, working , order and condition (other
than ordinary wear and tear).
 
6.4           Payment of Taxes and Claims.  The Company will file all income tax
or similar tax returns required to be filed in any jurisdiction and to pay and
discharge all taxes shown to be due and payable on such returns and all other
taxes, assessments, governmental charges, or levies imposed on its properties,
assets, income or franchises, to the extent such taxes and assessments have
become due and payable and before they have become delinquent and all claims for
which sums have become due and payable that have or might become a lien on
properties or assets of the Company, provided that the Company need not pay any
such tax or assessment or claims if the amount, applicability or validity
thereof is contested by the Company on a timely basis in good faith and in
appropriate proceedings, and the Company has established adequate reserves
therefor in accordance with generally accepted accounting principles,
consistently applied on the books of the Company.
 
6.5           Corporate Existence, Etc.  The Company will at all times preserve
and keep in full force and effect its corporate existence.
 
6.6            Release of Certificates of Shares.  Upon Closing, the Company
shall cause its transfer agent to issue that number of Shares representing the
Total Purchase Price and the Company hereby agrees to release the certificates
representing such Shares to each respective Purchaser on the date that is two
years following a Closing, or as soon thereafter as practicable, which shall in
no event exceed five (5) business days.
 
7.           MISCELLANEOUS
 
7.1           Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of New York.
 
7.2           Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors, and administrators of the
parties hereto.
 
7.3           Entire Agreement.  This Agreement and the Exhibits hereto and
thereto, and the other documents delivered pursuant hereto and thereto,
constitute the full and entire understanding and agreement among the parties
with regard to the subjects hereof and no party shall be liable or bound to any
other party in any manner by any representations, warranties, covenants, or
agreements except as specifically set forth herein or therein.  Nothing in this
Agreement, express or implied, is intended to confer upon any party, other than
the parties hereto and their respective successors and assigns, any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided herein.
 
7.4           Separability.  In case any provision of this Agreement shall be
invalid, illegal, or unenforceable, it shall to the extent practicable, be
modified so as to make it valid, legal and enforceable and to retain as nearly
as practicable the intent of the parties, and the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
 
7.5           Amendment and Waiver.  Except as otherwise provided herein, any
term of this Agreement may be amended, and the observance of any term of this
Agreement may be waived (either generally or in a particular instance, either
retroactively or prospectively, and either for a specified period of time or
indefinitely), with the written consent of the Company and the Purchasers, or,
to the extent such amendment affects only one Purchaser, by the Company and such
individual Purchaser.  Any amendment or waiver effected in accordance with this
Section shall be binding upon each future holder of any security purchased under
this Agreement (including securities into which such securities have been
converted) and the Company.
 

 
 

--------------------------------------------------------------------------------

 

 
7.6           Notices.  Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery by telex (with correct answer back
received), telecopy, e-mail or facsimile at the address or number designated
below (if delivered on a business day during normal business hours where such
notice is to be received), or the first business day following such delivery (if
delivered other than on a business day during normal business hours where such
notice is to be received) or (b) on the second business day following the date
of mailing by express courier service, fully prepaid, addressed to such address,
or upon actual receipt of such mailing, whichever shall first occur.  The
addresses for such communications shall be:
 
If to the Company:                               China Green Creative, Inc.
24/F., Unit 3 Great China International Square, No.1
Fuhua Rd., Futian District, Shenzhen
Guangdong Province, China
Attn:  Heng Hui (Billy) Chen
Facsimile: 86-755-8228-7772
Email:  billychh@gmail.com


With copies to:                                      Hunter Taubman Weiss LLP
(which shall not                                    17 State Street, 20th Floor
constitute notice)                                 New York, NY 10004
Attention: Louis Taubman, Esq.
Fax: (212) 202-6380
Email:  LTaubman@htwlaw.com


7.7           Titles and Subtitles.  The titles of the paragraphs and
subparagraphs of this Agreement are for convenience of reference only and are
not to be considered in construing this Agreement.
 
7.8           Counterparts.  This Agreement may be executed in any number of
counterparts, and it is contemplated that the parties hereto may execute
different counterparts, which together shall constitute one and the same
instrument.  In the event that any signature is delivered by facsimile
transmission or by an e-mail which contains a portable document format (.pdf)
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.
 
 [Balance of this page intentionally left blank – signature pages follow]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth next to their names below.
 
COMPANY


CHINA GREEN CREATIVE, INC.




 
By:           /s/ Xingzhang Ye                                
Name:           Xingzhang Ye
Title:           CEO


Date:  September  19, 2012
 

 
 

--------------------------------------------------------------------------------

 

PURCHASER SIGNATURE PAGE








IN WITNESS WHEREOF, the undersigned Purchaser has caused this Agreement to be
executed as of the date indicated below.


 
$______________(approximately RMB[    ])
 
 
No. of Shares of Common Stock: _____ Shares
Purchase Price – $0.01 multiplied by
Number of full Shares of Common Stock Purchased
 
 
       
 
   
Print or Type Name (Joint-owner)
 
     
Signature
 
 
Signature (Joint-owner)
 
 
 
 
Date
 
 
Date (Joint-owner)
 
 
 
 
Social Security Number
 
 
Social Security Number (Joint-owner)
 
 
ADDRESS:
 
 
 
 
 
 
 
 
 
 
Address
 
Address (Joint-owner)



_______ Joint
Tenancy                                                                ______
Tenants in Common




Email, telephone number and fax number of Purchaser




Exact Name in which Securities will be registered


Dated:  September 19, 2012

 
 

--------------------------------------------------------------------------------

 

 
Schedule 3.5


As of June 30, 2012, the details of the Company’s subsidiaries are summarized as
follows:


 
Name
Domicile and date of incorporation
Paid-in capital
 
Effective ownership
 
 
Principal activities
             
Plenty Fame Holding, Limited (“Plenty Fame”)
British Virgin Islands (the “BVI”)
January 18, 2008
$50,000
   
100
%
Investment holding
               
Prospect Hong Kong Development Limited (“Prospect”)
Hong Kong Special Administrative Region (“HKSAR”)
October 17, 2008
HK$10,000
   
100
%
Investment holding
               
Jiangxi Jien Industries Limited
 (“Jiangxi Jien”)
The PRC
April 8, 1997
RMB16,000,000
   
100
%
Sale of consumer products in the PRC.
               
Shenzhen Jien Electronic Commerce Company Limited (“Shenzhen Jien”)
The PRC
April 13, 2009
RMB3,000,000
   
100
%
Management of regional distribution rights and provision of related services.
               






 
 

--------------------------------------------------------------------------------

 

EXHIBIT “A”


SUBSCRIPTION BOOKLET
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
REGULATION S
ACKNOWLEDGEMENT FORM




Name of Recipient:____________________________

 
China Green Creative, Inc.
24/F., Unit 3 Great China International Square, No.1
Fuhua Rd., Futian District, Shenzhen
Guangdong Province, China


Ladies and Gentlemen:


 
1.
Purchaser.  I (sometimes referred to herein as the "Purchaser") hereby agree to
purchase the Securities pursuant to Regulation S from China Green Creative,
Inc.  Corp., a Nevada Corporation (the "Company”), on the terms and conditions
described herein.



 
2.
Disclosure. (a) I understand that this offering is made outside the United
States and may not be made to any “U.S. person” as defined in Rule 902(k) under
the Securities Act of 1933, as amended (“Securities Act”) (a “Non-U.S.
Person”);  (b)  The Company may not register any transfer of the Shares not made
in accordance with Regulation S of the Securities Act (“Regulation S”), pursuant
to registration under the Securities Act, or pursuant to an available exemption
to registration; provided, however, that if the Securities are in bearer form or
foreign law prevents the Company from refusing to register the Securities
transfers, other reasonable procedures are implemented to prevent any transfer
of the Securities not made in accordance with the Provisions of Regulation S.



 
3.
Purchaser Representations and Warranties. I acknowledge, represent and warrant
to, and agree with, the Company as follows:



 
(a)
(i) my principal address is outside the United States, (ii) I was located
outside the United States at the time any offer to buy the Share(s) was made to
me and at the time that the buy order was originated by me, and (iii) I am not a
“U.S. person” (as defined in Rule 902(k) under the Securities Act;

 
(b)
Any purchase of the Share(s) by me will be for my own account or for the account
of one or more other Non U.S. Persons located outside of the United States at
the time any offer to buy the Securities was made and at the time that the buy
order was originated by me;

 
(c)
I and any accounts for which I am acting are acquiring the Share(s) for
investment purposes and not with a view to distribution thereof or with any
present intention of offering or selling any of the Share(s) in violation of the
Securities Act;

 
(d)
I will not engage in hedging transactions involving the Share(s) unless in
compliance with the Securities Act;

 
(e)
I  understand that the Share(s) are being offered in a transaction not
involving  any public offering within the United States within the meaning of
the Securities Act and that the Securities have not been registered under the
Securities Act and that the Securities will bear the following legend:


 
 

--------------------------------------------------------------------------------

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED.  THE SHARES WERE ISSUED IN A
TRANSACTION EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
PURSUANT TO REGULATION S PROMULGATED UNDER IT.  THE SHARES MAY NOT BE OFFERED OR
SOLD IN THE UNITED STATES UNLESS REGISTERED UNDER THE SECURITIES ACT OR AN
EXEMPTION FROM REGISTRATION IS AVAILABLE.  TRANSFERS OF THE SHARES REPRESENTED
BY THIS CERTIFICATE MAY NOT BE TRANSFERRED EXCEPT IN ACCORDANE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION.  FURTHER, HEDGING
TRANSACTIONS WITH REGARD TO THE SHARES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE SECURITIES ACT.


 
(f)
I agree to resell the Share(s) and the shares of common stock underlying the
Share(s) only in accordance with the provisions of Regulation S pursuant to
registration under the Securities Act, or pursuant to an available exemption
from registration;

 
(g)
I acknowledge that you, the Company and others will rely upon my confirmation,
acknowledgments and agreements set forth herein and I agree to notify you
promptly if any of my representations or warranties herein cease to be accurate
and complete; and

 
(h)
I understand that the Company is entitled to rely upon this Acknowledgment and
is irrevocably authorized to produce this Acknowledgment or a copy hereof to any
interested party in any administrative or legal proceeding or official inquiry
with respect to the matters covered hereby.





Date:




__________________________
Recipient Signature


___________________________
Recipient Name (Please print)


 
 

--------------------------------------------------------------------------------

 

EXHIBIT “C”
 
Form of Escrow Agreement
 

 
 

--------------------------------------------------------------------------------

 
